Title: To George Washington from Major Benjamin Tallmadge, January 1780
From: Tallmadge, Benjamin
To: Washington, George


          
            Sir
            Wethersfield [Conn., January 1780]
          
          I am informed by the Gentleman who has heretofore been charged with C——’s Dispatches to deliver to me, that one of his Boat’s Crew will soon leave him, his Term of Enlistment having expired—If your Excellency thinks proper, Genl Poor can order a Man from his Brigade on this Service—Let him be sent to Lieut. Brewster, at Fairfield, who is notified of my having wrote to your Excellency on the Subject. I have the Honour to be with great Regard Your Excellency’s most Hble Servt
          
            Benja. Tallmadge
          
          
            P.S. The Man, if any is sent, must be an Oarsman & a trusty fellow.
          
        